The following opinion was filed December 18, 1906:
Siebecker, J.
(dissenting). The contract insures against loss of time resulting from bodily injury caused by external, violent, or accidental means which shall disable the insured, but limits the loss to one tenth of the amount otherwise payable “in event of death . . . due to injuries intentionally inflicted upon the insured by any other person (except assaults committed for the' sole purpose of burglary or robbery).” The court holds that the word “robbery” was used in the contract, not in its strictly legal sense, but in a different and popular sense, and as being a felonious taking from the presence of the owner against his will.
In arriving at the intention of the parties, insurance contracts are to be construed as are contracts pertaining to other-subjects. When words employed in such contracts have a definite meaning and it is obvious that they were so used by the parties, then there is no room for interpretation, and the terms of such contracts are to be applied in the policies in the sense intended by the parties. It is only in easés of doubtful meaning of terms that courts have construed them against the insurer. As stated in Travellers’ Ins. Co. v. McConkey, 127 U. S. 661, 8 Sup. Ct. 1360:
“Such being the contract, the court must give effect to the provisions according to the fair meaning of the words used, leaning, however, where the words do not clearly indicate the-*21•intention of tbe parties, to that interpretation which is most favorable to the insured” — citing cases. See, also, 1 Cooley, Briefs Ins. Law, 627 et seq.
The language limiting loss to one tenth of the amount •otherwise payable, when the injuries were inflicted intentionally by another person, is certainly clear and definite and free from doubt, and includes every injury intentionally inflicted. From this limitation the parties except injuries inflicted by another committing an assault upon the insured “/or the sole purpose of burglary or robbery.” Obviously, this language can mean but one thing, namely, the infliction of injury by another in the commission of the crimes of burglary or robbery. This is the natural import of the terms and language of the contract, and they suggest no doubt or ambiguity as to the intention of the parties. If the' parties had intended to include in this exeéption an injury which was intentionally inflicted by another engaged in thievery, they would naturally have expressly so stated it in the exception. I am of opinion that there is no ambiguity in the use of the terms “burglary” and “robbery” employed to express the exception, and the context clearly indicates that the parties used them in their definite legal sense. Germania F. Ins. Co. v. Deckard, 3 Ind. App. 361, 28 N. E. 868; Lycoming F. Ins. Co. v. Schwenk, 95 Pa. St. 89; Gauch v. St. Louis Mut. L. Ins. Co. 88 Ill. 251; Lupin v. Mut. Ins. Co. 5 La. Ann. 482; Travellers’ Ins. Co. v. McConkey, supra.
From an examination of the evidence it appears that the injuries which resulted in the assured’s death were not inflicted in an assault by another committed for the sole purpose of committing a robbery. To constitute such an offense, the taking and obtaining possession of the property must be accomplished through violence or fear, which must precede or be concomitant with the act of taking. If the violence follows the taking, either because the owner attempts to regain possession of the property taken or for any other reason, then *22it is not robbery. It seems to me tbere-is no confusion or uncertainty in tbe decisions on tbis point. 2 East, Pl. Cr. 707 et seq.; 2 Archbold, Crim. Pr. & Pl. 1289; 2 Chitty, Crim. Law, 801, 804; 1 Hale, Pl. Cr. 531 et seq.; Thomas v. State, 91 Ala. 34, 9 South. 81; 1 Whart. Crim. Law (10th ed.) § 850; 24 Am. & Eng. Ency. of Law (2d ed.) 996.
In my opinion tbe trial court beld correctly in dismissing tbe complaint.
Kerwin, J. I concur in the foregoing opinion of Mr. Justice Siebecker.